Order, Supreme Court, New York County (Brenda Soloif, J.), entered March 19, 2002, which denied petitioner’s *280application for a writ of habeas corpus, and dismissed the petition, unanimously affirmed, without costs.
The Parole Board’s determination denying petitioner parole was rationally based on the seriousness of petitioner’s crimes (see Matter of Silmon v Travis, 95 NY2d 470, 476). To the extent that petitioner challenges the Board’s 1999 denial of parole, review of that determination is barred by the four-month statute of limitations (see Matter of Carter v State of New York, 95 NY2d 267, 270). We have considered petitioner’s other arguments and find them to be without merit. Concur — Saxe, J.P., Buckley, Rosenberger, Lerner and Gonzalez, JJ.